t c memo united_states tax_court terry r hardtke and nancy hardtke petitioners v commissioner of internal revenue respondent docket no filed date terry r hardtke pro_se allan d hill for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- the proceedings herein were automatically stayed after the trial herein when petitioners filed a petition for bankruptcy with the u s bankruptcy court for the northern district of california on date on date after peti- tioners' bankruptcy proceeding was discharged the court lifted the automatic_stay and ordered the parties to file simultaneous opening briefs by date and simultaneous answering briefs by date petitioners did not file an opening brief on date petitioners submitted a document that the court had filed as their answering brief on date the court ordered that petitioners were not allowed to file any additional briefs in this case and that respondent was allowed to file a reply to petitioners' answering brief which she did on date ciency in and additions to petitioners' federal_income_tax section section section year deficiency a a a b a dollar_figure dollar_figure dollar_figure percent of the interest due on the portion of the underpay- ment due to negligence respondent determined that the entire underpayment was attributable to negligence the issues for decision are did petitioners have unreported income for attrib- utable to services provided by petitioner terry r hardtke mr hardtke to t r hardtke insurance agency inc agency we hold that they did are petitioners liable for self-employment_tax for we hold that they are are petitioners liable for for the additions to tax for negligence under sec_6653 we hold that they are are petitioners liable for for the addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in new almaden california at the time the petition was filed during agency was a california corporation that all section references are to the internal_revenue_code in effect for all rule references are to the tax_court rules_of_practice and procedure operated a general agency specializing in brokering small_group medical insurance plans throughout mr hardtke owned percent of the common_stock of agency and stuart michell mr michell owned the remaining percent of the common_stock of agency during mr hardtke who already was serving as agency's chief_executive_officer ceo was elected its president during a special meeting of its board_of directors board_of directors held on date date agency board meeting during dinan inc dinan was a california corpora- tion that specialized in pension administration and in the production and marketing of computer_software that compared the costs and benefits of various group medical_plans mr hardtke who served as ceo of dinan during owned percent of the common_stock of dinan throughout that year until date when he purchased an additional percent of that stock from russell m meusy mr meusy thereby increasing his common_stock ownership of dinan to percent in addition to that common_stock ownership of mr hardtke and mr meusy during mr hardtke's mother owned three percent mr michell owned percent and an unidentified individual owned seven percent of dinan's common_stock the minutes of the date agency board meeting provided in pertinent part compensation will be earned by mr hardtke and mr michell and shall be paid directly to dinan inc as follows dollar_figure each month is payable to dinan inc as a consulting fee for the services of mr hardtke and mr michell it will be accounted as dollar_figure for mr hardtke and dollar_figure for mr michell the only persons present at the date agency board meeting were mr hardtke mr michell and petitioner nancy hardtke ms hardtke agency's books of account for the period date through date show entries reflecting that agency paid a total of dollar_figure to dinan as consulting fees its books of account for the period date through date do not contain any entries showing that compensation was paid to mr hardtke during the books_and_records of dinan for the period date through date do not contain any entries showing that compensation was paid to mr hardtke during mr hardtke received the following compensation from agency and dinan for the years and year agency dinan dollar_figure dollar_figure big_number big_number it is not clear from the record whether all of those payments were made during although during all relevant times dinan used a fiscal_year that ended on the last day of february the parties stipulated to dinan's books_and_records for the period date through date when agreeing that those books_and_records do not show any compensation paid to mr hardtke during that year opinion petitioners bear the burden of proving that respondent's determinations in the notice_of_deficiency are erroneous rule a 290_us_111 unreported income respondent determined that mr hardtke had dollar_figure of unreported compensation income from agency during although agency made no payments to mr hardtke during that year respon- dent argues that the amounts that agency paid to dinan during with respect to services provided by mr hardtke were income earned by mr hardtke that is includible in petitioners' income for that year petitioners argue that during mr hardtke provided services to agency as an employee of dinan pursuant to a consulting agreement between agency and dinan and that he did not provide services to agency in any other capacity it is well established that income must be taxed to the actual earner of that income 281_us_111 in the corporate context however the actual earner test may be inadequate because a corporation can earn income only through the personal services of its employees and agents 88_tc_604 affd without published opinion 855_f2d_855 8th cir in numerous instances a corporation is hired solely in order to obtain the services of a specific corporate employee 78_tc_882 affd without published opinion 734_f2d_20 9th cir as a result this court applies a two-prong test to determine whether a corporation or its employee is the actual earner of the income in question first the service-performer employee must be just that--an employee of the corporation whom the corpora- tion has the right to direct or control in some mean- ingful sense second there must exist between the corporation and the person or entity using the services a contract or similar indicium recognizing the corpora- tion's controlling position id citations omitted with respect to the first prong of the foregoing test although mr hardtke was an employee of dinan during he also was an employee of agency during that year thus not only dinan but also agency had the right to control or direct mr hardtke in some meaningful sense as its employee with respect to the second prong of the test set forth in the johnson case we find that petitioners failed to prove that a contract existed between dinan and agency during under which dinan was to provide its services to agency through its employee mr hardtke except possibly for the minutes of the date agency board meeting the only evidence of the existence of such an agreement between dinan and agency is the self-serving testimony of mr hardtke on which we are unwilling to rely with respect to the date agency board minutes they provide in pertinent part compensation will be earned by mr hardtke and mr michell and shall be paid directly to dinan inc as follows dollar_figure each month is payable to dinan inc as a consulting fee for the services of mr hardtke and mr michell it will be accounted as dollar_figure for mr hardtke and dollar_figure for mr michell the first clause of the date agency board minutes quoted above unequivocally provides that mr hardtke was to earn compen- sation and that that compensation was to be paid_by agency to dinan although those minutes further provide that agency was to pay dinan for mr hardtke's services they do not establish that a contractual relationship existed during for dinan to provide its services to agency through its employee mr hardtke even assuming arguendo that we were to read the second clause of the date agency board minutes quoted above as providing that dinan was to earn compensation_for rendering its services to agency through its employee mr hardtke --a reading that we find to be quite strained--we would be left in equipoise as to the intended meaning of those minutes this is because on the one hand they provide that mr hardtke was to earn compensa- tion and that that compensation was to be paid to dinan and on the other hand under that assumed reading they provide incon- sistently that dinan was to earn compensation_for rendering its services to agency through its employee mr hardtke conse- quently petitioners would have failed to establish that dinan and not mr hardtke was to earn the compensation in question based on the entire record before us we find that petition- ers failed to prove that mr hardtke did not earn the income that agency paid to dinan with respect to mr hardtke's services to agency during we therefore sustain respondent's determina- tion on that issue self-employment_tax respondent determined that petitioners are liable for self- employment_tax of dollar_figure for in order to refute that determination petitioners rely on the evidence they presented and the argument they make with respect to whether mr hardtke had compensation income from agency for we have found that petitioners failed to satisfy their burden_of_proof on the compensation issue consequently they have failed to meet their burden of proving error in respondent's determination regarding petitioners' liability for self-employment_tax for see rule a welch v helvering u s pincite accordingly we sustain that determination additions to tax respondent determined that petitioners are liable for for the additions to tax for negligence under sec_5 although respondent argues that certain amounts that mr hardtke received during from dinan that were characterized on the books_and_records of dinan as loan payable-officers actually represented at least in part indirect payments of compensation from agency and petitioners argue that those amounts were in fact repayments of loans and not compensation we need not decide that dispute this is because resolution of that dispute is not necessary to our conclusions herein all that is necessary is whether the compensation that agency paid during to dinan for services performed by mr hardtke was earned by mr hardtke rather than by dinan under the two-prong test enunciated in 78_tc_882 affd without published opinion 734_f2d_20 9th cir a a and b and the addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 petitioners presented no evidence and make no argument regarding the addi- tions to tax under sec_6653 and b and sec_6661 for consequently petitioners have failed to satisfy their burden_of_proof on those issues see rule a 99_tc_202 crown income charitable fund v commissioner 98_tc_327 affd 8_f3d_571 7th cir accordingly we sustain respondent's determinations that petitioners are liable for for the additions to tax under sec_6653 and b and sec_6661 to reflect the foregoing decision will be entered for respondent
